Exhibit 99.(h)(2) Fee Waiver Agreement Value Line Securities, Inc. (the “Distributor”) agrees to the following fee waivers: Value Line Income and Growth Fund, Inc: The Distributor waives .05% of the Rule 12b-1 fee for the period March 1, 2009 – April 30, 2010; Value Line Asset Allocation Fund, Inc.: The Distributor waives .10% of the Rule 12b-1 fee for the period March 1, 2009 – July 31, 2010; Dated this 12th day of March, 2009 On behalf of the Distributor Mitchell Appel, President EULAV Asset Management, L.L.C. Value Line Securities, Inc. Received: Emily Washington, Treasurer Value Line Mutual Funds
